1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                         2:18-cr-00252-JCM-VCF
      vs.                                                 ORDER
9     NICHOLAS GARROTT #54989048,
10                         Defendant.

11

12          Before the court is the Motion to Address Medical Treatment (ECF NO. 59).
13          Accordingly,
14          IT IS HEREBY ORDERED that a hearing on the Motion to Address Medical Treatment (ECF
15   NO. 59) is scheduled for 11:00 AM, May 23, 2019, in Courtroom 3D.
16          IT IS FURTHER ORDERED that any opposition to the motion to address medical treatment (ECF
17   No. 59) must be filed on or before May 14, 2019.
18          The U.S. Marshal is directed to transport defendant to and from the hearing.
19          A representative from the U.S. Marshal must attend the hearing.
20

21          DATED this 7th day of May, 2019.
                                                                _________________________
22
                                                                CAM FERENBACH
23
                                                                UNITED STATES MAGISTRATE JUDGE

24

25
